Citation Nr: 0835524	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 2005, 
for the grant of service connection for a bilateral hearing 
loss disability.

2. Entitlement to an initial evaluation in excess of 10 
percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for the veteran's bilateral hearing loss 
disability.  The veteran subsequently perfected an appeal of 
the initial 10 percent disability evaluation as well as the 
effective date for the grant of service connection.  

In July 2008, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder. 

The issue of entitlement to a higher initial evaluation for a 
bilateral hearing loss disability is addressed in the REMAND 
below.


FINDING OF FACT

At his July 24, 2008, hearing before the undersigned, the 
veteran expressed his desire to withdraw his appeal of the 
effective date assigned for the grant of service connection 
for his hearing loss disability.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran of his claim for an earlier effective date have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  During his July 
24, 2008, personal hearing the veteran indicated that he 
wished to withdraw his appeal of the issue of entitlement to 
an earlier effective date for the grant of service connection 
for a bilateral hearing loss disability.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an earlier 
effective date for the grant of service connection for a 
bilateral hearing loss disability is dismissed.


REMAND

The veteran seeks a higher initial rating for his service-
connected bilateral hearing loss.  On his June 2007 
substantive appeal, he asserted that his hearing had 
deteriorated since undergoing a VA audiological examination 
for compensation and pension purposes in September 2005.  
Similar contentions were raised at his February 2008 Board 
hearing.  

At his Board hearing, the veteran submitted additional VA 
medical evidence containing audiological findings dated in 
October 2007.  While these findings include puretone 
audiometry test results, controlled speech discrimination 
tests are not provided.  Furthermore, the examiner noted that 
the examination findings were not adequate for rating 
purposes.  In this regard, the Board observes that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include:  
(1) a controlled speech discrimination test (Maryland CNC), 
and (2) a puretone audiometry test.  38 C.F.R. § 4.85(a).  

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  VA is also obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

Therefore, a REMAND is necessary to afford the veteran a new 
VA audiological examination.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination for the purpose 
of evaluating his bilateral hearing loss.  
This examination must be conducted by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, pursuant to 38 
C.F.R. § 4.85.  Any other findings or 
impairment resulting from the veteran's 
bilateral hearing loss should also be 
noted.  


2.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record since the May 2007 Statement 
of the Case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

At this time, the Board offers no opinion regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


